DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-6, 8-13, and 15-19, as filed 12/16/2020, are currently pending and have been considered below.
No priority is acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes, machines, and articles of manufacture which recite steps of: assigning an ordered sequence of a plurality of data analysis processes to a corresponding data field of a plurality of data objects associated with a common entity in a repository, wherein the corresponding data field is the same data field across the plurality of data objects and at least two of the data objects include different values for the corresponding data field, wherein each data analysis process performs a different technique on the corresponding data field of the plurality of data objects to resolve conflicts between the different values for the corresponding data field, and wherein the plurality of data objects each includes a plurality of data fields and at least two of the plurality of data fields are assigned a different ordered sequence of the data analysis processes;  executing the ordered sequence of data analysis processes on the corresponding data field of the plurality of data objects to determine a consensus value from the corresponding data field of the plurality of data objects to serve as a value for the corresponding data field of each of the plurality of data objects, wherein two or more of the data analysis processes are successively executed in the ordered sequence wherein two or more of the data analysis processes are successively executed in the ordered sequence by executing a successive data analysis process after a prior data analysis process fails to determine the consensus value for the corresponding data field, and wherein the ordered sequence includes a field specific data analysis process that determines the consensus value based on statistical information of occurrences of a combination of the corresponding data field and at least one other data field of the plurality of data objects in data from external data sources; generating a new data object in the repository for the common entity including the consensus value for the corresponding data field of each of the plurality of data objects and an indicator to distinguish the new data object from the plurality of data objects as containing the consensus value; and processing a query against the repository including data objects of entities by identifying the new data object based on the indicator and using the new data object including the consensus value for the query in place of the plurality of data objects including different values to produce search results

Step 2A Prong One
Each italicized limitation of the claim above, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or with pen and paper. For example, but for the computer, processor, and computer readable media language, assigning ordered sequences of data analysis processes to data fields, executing the ordered sequence wherein two or more of the data analysis processes are successively executed in the ordered sequence until the consensus value is determined, and processing a query using the consensus value in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 9-13, and 16-19 which recite additional mental or pen and paper processes reciting particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, no additional elements that integrate the abstract idea into a practical application, other than the abstract idea per se, are identified because the elements amount to no more than limitations which amount to mere instructions to apply an exception (such as recitation of executing data analysis processes or processing 
Dependent claims recite additional subject matter which amount to limitations consistent with the elements in the independent claims (such as storing data in claims 6, 13, and 19 which amounts to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, no additional elements amounting to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, or generally link the abstract idea to a particular technological environment or field of use are identified.  
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the elements in the independent claims (such as storing data in claims 6, 13, and 19 which amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as storing and retrieving information in memory (Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Subject Matter Free from Prior Art
Claims 1-6, 8-13, and 15-19 recite subject matter that is neither anticipated nor obvious in view of the prior art.
The closest prior art is Chaudhri (USP App. Pub. No. 2012/0060216), Paule (“Consensus Values and Weighting Factors”), and Bechtold (USP App. Pub. No. 2014/0214450). 
Chaudhri discloses techniques for receiving medical information from various medical sources, mapping the data, and generating a consolidated record (Abstract). Paule teaches techniques for calculating consensus values from multiple data sources (Abstract). Bechtold teaches: reconciling patient data based on rules (par. [0042]) and reconciled records (FIG. 5).
None of these references, alone or in combination, teaches: wherein two or more of the data analysis processes are successively executed in the ordered sequence by executing a successive data analysis process after a prior data analysis process fails to determine the consensus value for the corresponding data field, and wherein the ordered sequence includes a field specific data analysis process that determines the consensus value based on statistical information of occurrences of a combination of the corresponding data field and at least one other data field of the plurality of data objects in data from external data sources; generating a new data object in the repository for the common entity including the consensus value for the corresponding data field of each of the plurality of data objects and an indicator to distinguish the new data object from the plurality of data objects as containing the consensus value; and processing a query against the repository including data objects of entities by identifying the new data object based on the indicator and using the new data object including the consensus value for the query in place of the plurality of data objects including different values to produce search results when viewed in the context of the claims. 
For these reasons, the obviousness rejections in the previous action are withdrawn.


Response to arguments
Applicant's arguments filed 12/16/2020 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention does not recite an abstract idea because “Executing an ordered sequence of data analysis processes, generating a new data object in a repository including the consensus value and an indicator, and processing a query by identifying the new data object based on the indicator and using the new data object in place of the data objects including different values to produce search results clearly do not fall into any of the above subject matter groupings of abstract ideas.” Remarks page 15. This is not persuasive because Applicant has not identified any elements that cannot be performed mentally or with pen and paper but for a generic computer. For example, executing an ordered sequence of data analysis processes can be performed by a person thinking of a sequence of workflow steps, generating a new data object in a repository including the consensus value and an indicator can be performed by the person writing values (i.e., new data object) on a sheet of paper (i.e., data repository), and processing a query by identifying the new data object based on the indicator and using the new data object in place of the data objects including different values to produce search results clearly do not fall into any of the above subject matter groupings of abstract ideas can be performed by a person reading the sheet of paper and thinking of additional data analysis processes. The other 
Applicant further argues that the abstract idea is integrated into a practical application because, “As indicated in the specification, a new record is generated with the consensus values generated for each data field to represent a plurality of data objects with conflicting data values. These consensus records (e.g., new records with the consensus values) typically have higher data quality than the source records. In subsequent analytical processing, these high quality records may be preferred to other possible data records and, thus, the new (consensus) records improve subsequent analytical processing. For example, queries run against the source data will be less likely to return erroneous results when run against the new (consensus) records since the conflict resolution has eliminated errors included in source records that would otherwise cause the records to be erroneously provided in response to certain queries (e.g., See Paragraphs 0090 and 0091 of the published version of the subject application (U.S. Patent Application Publication No. 2018/0144095)).” Remarks page 17. MPEP 2106.05(a) notes that improvements to computers or other technology can amount to a practical application, but further states: “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” The claimed invention amounts to mental processes and mere instructions to apply the mental process using a computer as a tool. The Applicant has not identified any additional elements that go beyond the mental process or generic computer implementation. For example, the asserted improvement involving creating and running queries on new records with the consensus values merely represents an improvement to the mental process. Because the judicial exception cannot provide the improvement, the claimed invention does not integrate the abstract idea into a practical application.
Regarding the prior art rejections, Applicant’s arguments are moot in view of the withdrawal of the obviousness rejections.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626